AO 106 (Rev. oan Seiicioeme -00414-EPD Doc #: 1 Filed: 05/22/19 Page: 1 of 15 PAGEID #: 1

UNITED STATES DISTRICT COURT
for the
Southern District of Ohio

In the Matter of the Search of >
Case No. Z ' 14 = my 4

(Briefly describe the property to be searched
or identify the person by name and address)

information associated with
debenhampurchasing@gmail.com that is stored at
the premises controlled by GOOGLE

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location}:
See Attachment A, which is attached hereto and incorporated herein by reference

located in the Northern District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B, which is attached hereto and incorporated herein by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
[x] evidence of a crime;
[x] contraband, fruits of crime, or other items illegally possessed;
[_] property designed for use, intended for use, or used in committing a crime;
[_] a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 846 Manufacture or Distribution of Steroids

The application is based on these facts:

See attached Affidavit

[_] Continued on the attached sheet.

[_] Delayed notice days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

      

=:
oS

NY

   

 
 

Sworn to before me and signed in my presence.

Date: [My Zt, ANA

City and state: Columbus, OH Judge

Prinied name and title
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 2 of 15 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH

debenhampurchasing@gmail.com THAT IS TP [q-™m ~ 4 | q
STORED AT PREMISES CONTROLLED . 4
Filed Under Seal

BY GOOGLE

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Task Force Officer Andrew Wuertz, being first duly sworn, hereby depose and state as
follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain account that is stored at premises controlled by
GOOGLE, an email provider headquartered at 1600 Amphitheatre Parkway, Mountain View,
California, 94043. The information to be searched is described in the following paragraphs
and in Attachment A. This affidavit is made in support of an application for a search warrant
under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to require GOOGLE to
disclose to the government copies of the information (including the content of
communications) further described in Section I of Attachment B. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons will
review that information to locate the items described in Section II of Attachment B.

2. I am currently employed as a Detective by the City of Upper Arlington
Division of Police, and I have concurrently been serving as a Task Force Officer with the
Drug Enforcement Administration (hereinafter referred to as “DEA”) since June of 2010.

Being duly appointed according to law and acting as such, I am an investigative or law
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 3 of 15 PAGEID #: 3

enforcement officer within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the
United States who is empowered by law to conduct investigations and to make arrests for
offenses enumerated in 18 U.S.C. § 2516. In that capacity, I have participated in
investigations involving the debriefing of illegal narcotics traffickers, review of electronic
information obtained pursuant to search warrants issued to electronic communications
providers, review of telephone records and GPS data, review of money transfer records,
surveillance, analysis of pen register information, review of electronically stored
communications, and various other investigative techniques. As a result of my training and
experience, I am familiar with the techniques and methods of operation used by individuals
involved in criminal activity to conceal their activities from detection by law enforcement
authorities, to communicate with co-conspirators known and unknown, and to arrange for the
transport of contraband, including narcotics.

3. The facts in this affidavit come from my personal observations, my training
and experience, as well as my review of documents and information obtained from other law
enforcement personnel and witnesses. Because the purpose of this affidavit is limited to
demonstrating probable cause for the requested warrant, it does not set forth all of my
knowledge about this matter. In addition, when I rely on statements made by others, such
statements are set forth only in part and in sum and substance unless otherwise indicated.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 21 U.S.C. §§ 846 have been committed by
Edgar VICHOT, aka “ROTHCHILD”, and his co-conspirators. There is also probable cause
to search the information described in Attachment A for evidence, instrumentalities,

contraband, and/or fruits of these crimes further described in Attachment B.
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 4 of 15 PAGEID #: 4

JURISDICTION
5. This Court has jurisdiction to issue the requested warrant because it is “a court
of competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1){A),
& (c)(1)(A). Specifically, the Court is “a district court of the United States .. . that has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)Q).

PROBABLE CAUSE

1. Beginning in February 2019, DEA Columbus District Office (DO) began an
investigation of a target suspected of steroid manufacturing and distribution. Agents identified
the target as living in Columbus, Ohio who was sending and receiving large quantities of
packages. Seized packages showed the packages contained steroids, and laboratory grade
equipment used to manufacture steroids.

2. In early April 2019, Agents were able to obtain a search warrant for the targets
place of residence who had been sending and receiving the packages. Agents seized
approximately 58 kilograms of steroids, packaging equipment, cellular telephones, and lap top
computers during the search.

3. Upon reviewing the seized electronic devices Agents discovered the target had
been using email, and encrypted email addresses to communicate with other members of the
Drug Trafficking Organization (DTO). Agents were able to view the email addresses
kinetix@tutanota.com, instockforu@protonmail.com, and jackdupree@tutanota.com. From

emails contained within the sent and received files of kinetix@tutanota.com,

instockforu@protonmail.com, and jackdupree@tutanota.com Agents were able to identify
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 5 of 15 PAGEID #: 5

rothchild@tutanota.com, and rothchildll]@protonmail.com as a suspect involved in the

trafficking of steroids.

4. In reviewing emails between kinetix@tutanota.com,
instockforu@protonmail.com, jackdupree@tutanota.com, and rothchild@tutanota.com, and
rothchildlli@protonmail.com agents were able to see that the role of the person controlling the
ROTHCHILD email addresses was directing and organizing the sales, manufacturing, and
distribution of steroids for the DTO. After reviewing seized data agents were able to identify a
UPS store box utilized by the person using the ROTHCHILD moniker. Upon researching the
post office box history of customers agents were able to identify Edgar VICHOT as the person
who had rented the UPS Store box previously. Agents were then able to obtain a photo of
VICHOT and confirmed with a Confidential Source (CS) that the photo was the same person
the CS knew as ROTHCHILD.

S. In researching VICHOT agents checked a number of databases in order to
continue building the case. Agents were able to identify a bank account opened by VICHOT
at Chase Bank located in Orlando, Florida. The emai] address VICHOT used when opening
the bank account was identified as debenhampurchasing@gmail.com. The bank information
also listed VICHOT as self-employed.

6. In your Affiants training and experience working on narcotics investigations,
specifically narcotics investigations, your Affiant knows targets of the investigations use
cyber technology to further their DTO. These cyber technologies include email, encrypted
email, encrypted text messaging applications, Virtual Proxy Networks (VPN’s), the Dark
Web, etc.. In your Affiants experience he knows these cyber methods are used to

communicate with customers, DTO members, and to launder and move narcotics proceeds in
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 6 of 15 PAGEID #: 6

order to evade detection by law enforcement. Based upon the nature of the case against
VICHOT your Affiant believes VICHOT is utilizing the email address
debenhampurchasing(@gmail.com for these purposes.

7. On May 21, 2019, a preservation request was served upon GOOGLE, thereby
ensuring the evidence sought remains in the care and control of GOOGLE. In general, an
email that is sent to a GOOGLE subscriber is stored in the subscriber’s “mail box” on
GOOGLE servers until the subscriber deletes the email. If the subscriber does not delete the
message, the message can remain on GOOGLE servers indefinitely. Even if the subscriber
deletes the email, it may continue to be available on GOOGLE’s servers for a certain period
of time.

8. On May 21, 2019, GOOGLE confirmed via responsive email the preservation
of the evidence being sought, storing the responsive evidence under Reference Number

2529447,

BACKGROUND CONCERNING EMAIL

9. In my training and experience, I have learned that GOOGLE provides a variety
of online services, including electronic mail (“email”) access, to the public. GOOGLE allows
subscribers to obtain email accounts at the domain name gmail.com, like the email account
listed in Attachment A. Subscribers obtain an account by registering with GOOGLE. During
the registration process, GOOGLE asks subscribers to provide basic personal information.
Therefore, the computers of GOOGLE are likely to contain stored electronic communications
(including retrieved and unretrieved email for GOOGLE subscribers) and information

concerning subscribers and their use of GOOGLE services, such as account access
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 7 of 15 PAGEID #: 7

information, email transaction information, and account application information. In my
training and experience, such information may constitute evidence of the crimes under
investigation because the information can be used to identify the account’s user or users.

10. In my training and experience, email providers generally ask their subscribers
to provide certain personal identifying information when registering for an email account.
Such information can include the subscriber’s full name, physical address, telephone numbers
and other identifiers, alternative email addresses, and, for paying subscribers, means and
source of payment (including any credit or bank account number). In my training and
experience, such information may constitute evidence of the crimes under investigation
because the information can be used to identify the account’s user or users. Based on my
training and my experience, I know that, even if subscribers insert false information to
conceal their identity, this information often provides clues to their identity, location, or illicit
activities.

11. ‘In my training and experience, email providers typically retain certain
transactional information about the creation and use of each account on their systems. This
information can include the date on which the account was created, the length of service,
records of log-in (i.e., session) times and durations, the types of service utilized, the status of
the account (including whether the account is inactive or closed), the methods used to connect
to the account (such as logging into the account via the provider’s website), and other log files
that reflect usage of the account. In addition, email providers often have records of the
Internet Protocol address (“IP address”) used to register the account and the IP addresses

associated with particular logins to the account. Because every device that connects to the
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 8 of 15 PAGEID #: 8

Internet must use an IP address, IP address information can help to identify which computers
or other devices were used to access the email account.

12. In my training and experience, in some cases, email account users will
communicate directly with an email service provider about issues relating to the account, such
as technical problems, billing inquiries, or complaints from other users. Email providers
typically retain records about such communications, including records of contacts between the
user and the provider’s support services, as well as records of any actions taken by the
provider or user as a result of the communications. In my training and experience, such
information may constitute evidence of the crimes under investigation because the
information can be used to identify the account’s user or users.

13. This application seeks a warrant to search all responsive records and
information under the control of GOOGLE, a provider subject to the jurisdiction of this court,
regardless of where GOOGLE has chosen to store such information. The government intends
to require the disclosure pursuant to the requested warrant of the contents of wire or electronic
communications and any records or other information pertaining to the customers or
subscribers if such communication, record, or other information is within GOOGLE’s
possession, custody, or control, regardless of whether such communication, record, or other
information is stored, held, or maintained outside the United States.

14. _ As explained herein, information stored in connection with an email account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each
element or alternatively, to exclude the innocent from further suspicion. In my training and

experience, the information stored in connection with an email account can indicate who has
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 9 of 15 PAGEID #: 9

used or controlled the account. This “user attribution” evidence is analogous to the search for
“indicia of occupancy” while executing a search warrant at a residence. For example, email
communications, contacts lists, and images sent (and the data associated with the foregoing,
such as date and time) may indicate who used or controlled the account at a relevant time.
Further, information maintained by the email provider can show how and when the account
was accessed or used. For example, as described below, email providers typically log the
Internet Protocol (IP) addresses from which users access the email account, along with the
time and date of that access. By determining the physical location associated with the logged
IP addresses, investigators can understand the chronological and geographic context of the
email account access and use relating to the crime under investigation. This geographic and
timeline information may tend to either inculpate or exculpate the account owner.
Additionally, information stored at the user’s account may further indicate the geographic
location of the account user at a particular time (e.g., location information integrated into an
image or video sent via email). Last, stored electronic data may provide relevant insight into
the email account owner’s state of mind as it relates to the offense under investigation. For
example, information in the email account may indicate the owner’s motive and intent to
commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,
deleting communications in an effort to conceal them from law enforcement).
CONCLUSION

15. Based on the forgoing, I request that the Court issue the proposed search
warrant. Because the warrant will be served on GOOGLE, who will then compile the
requested records at a time convenient to it, reasonable cause exists to permit the execution of

the requested warrant at any time in the day or night.
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 10 of 15 PAGEID #: 10

REQUEST FOR NON-DISCLOSURE AND SEALING

16. The United States request that pursuant to the preclusion of notice provisions
of 18 U.S.C. § 2705(b), GOOGLE be ordered not to notify any person (including the
subscriber or customer to which the materials relate) of the existence of this warrant until J uly
31, 2019, or upon further order of this Court. The United States submits that such an order is
justified because notification of the existence of this warrant would seriously jeopardize the
ongoing investigation. Such a disclosure would give the subscriber an opportunity to destroy
or tamper with evidence, change patterns of behavior, notify confederates, and/or flee from
prosecution.

17. _I further request that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the
Court. These documents discuss an ongoing criminal investigation that is neither public nor
known to all of the targets of the investigation. Accordingly, there is good cause to seal these
documents because their premature disclosure may give targets an opportunity to destroy or

tamper with evidence, change patterns of behavior, notify confederates, and/or flee from

prosecution.

Respectfully submitted,

, 2019

 

 

Honorable Ffizabeth A. P resten- De avers
UNITED STATES MAGISTRATE JUDGE
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 11 of 15 PAGEID #: 11

ATTACHMENT A

Property to Be Searched

This warrant applies to information associated with debenhampurchasing@gmail.com that
is stored at premises owned, maintained, controlled, or operated by GOOGLE, a company
headquartered at 1600 Amphitheatre Parkway, Mountain View, California, 94043, and preserved

under GOOGLE Reference Number 2529447.
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 12 of 15 PAGEID #: 12

ATTACHMENT B
Particular Things to be Seized
I. Information to be disclosed by GOOGLE (the “Provider”)

To the extent that the information described in Attachment A is within the possession,
custody, or control of the Provider, regardless of whether such information is stored, held or
maintained inside or outside of the United States, and including any emails, records, files, logs,
or information that has been deleted but is still available to the Provider, or has been preserved
pursuant to a request made under 18 U.S.C. § 2703(f) on May 21, 2019, the Provider is required
to disclose the following information to the government for each account or identifier listed in
Attachment A, preserved under GOOGLE Reference Number 2529447;

a. The contents of all emails associated with the account, including stored or
preserved copies of emails sent to and from the account, draft emails, the source and destination
addresses associated with each email, the date and time at which each email was sent, and the
size and length of each email;

b. All records or other information regarding the identification of the account, to
include full name, physical address, telephone numbers and other identifiers, records of session
times and durations, the date on which the account was created, the length of service, the IP
address used to register the account, log-in IP addresses associated with session times and dates,
account status, alternative email addresses provided during registration, methods of connecting,
log files, and means and source of payment (including any credit or bank account number);

c. The types of service utilized;

d. All records or other information stored at any time by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and files;
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 13 of 15 PAGEID #: 13

e. All records pertaining to communications between the Provider and any person
regarding the account, including contacts with support services and records of actions taken; and
f. For all information required to be disclosed pursuant to this warrant, the physical

location or locations where the information is stored.

The Provider is hereby requested to disclose the above information to the government within 14

days of the issuance of this warrant.
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 14 of 15 PAGEID #: 14

II, Information to be seized by the government
All information described above in Section I that constitutes fruits, contraband, evidence,
and/or instrumentalities of violations of 21 U.S.C. §§ 846, those violations involving Edgar
VICHOT, aka” ROTHCHILD”, and occurring January 1, 2017, to present, including, for each
account or identifier listed on Attachment A, preserved under GOOGLE Reference Number
2529447 information pertaining to the following matters:

(a) The acquisition, sale and/or transport of illegal narcotics, communications
between the user(s) of debenhampurchasing@gmail.com and co-conspirators in
committing the above-referenced violations, communications by or with the
user(s) of debenhampurchasing@gmail.com regarding preparatory steps in
furtherance of the scheme and other evidence of the participation of the user(s) of

debenhampurchasing@gmail.com in the above-referenced violations.

 

(b) Evidence indicating how and when the email account was accessed or used, to
determine the geographic and chronological context of account access, use, and
events relating to the crime under investigation and to the email account owner,

(c) Evidence indicating the email account owner’s state of mind as it relates to the
crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including records
that help reveal the whereabouts of such person(s).

(e) The identity of the person(s) who communicated with the
debenhampurchasing@gmail.com about matters relating to 21 U.S.C. §§ 846,

including records that help reveal their whereabouts.
Case: 2:19-mj-00414-EPD Doc #: 1 Filed: 05/22/19 Page: 15 of 15 PAGEID #: 15

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
BUSINESS RECORDS PURSUANT TO FEDERAL RULE
OF EVIDENCE 902(11)

I, , attest, under penalties of perjury under the
laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information
contained in this declaration is true and correct. I am employed by GOOGLE, and my official

title is . Lam a custodian of records for GOOGLE. I state

 

that each of the records attached hereto is the original record or a true duplicate of the original
record in the custody of GOOGLE, and that I am the custodian of the attached records consisting

of (pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

b. such records were kept in the ordinary course of a regularly conducted business

activity of GOOGLE; and
c. such records were made by GOOGLE as a regular practice.

I further state that this certification is intended to satisfy Rule 902(11) of the Federal

Rules of Evidence.

 

 

Date Signature
